Citation Nr: 1811486	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  08-35 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertension, to include as due to in-service exposure to herbicides or as secondary to service-connected acne vulgaris with residual scarring.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Davis, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from February 1963 to February 1966, to include service in the Republic of Vietnam. His decorations include the Combat Infantryman's Badge.

This case came before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This case was previously before the Board in December 2011 and June 2014 and remanded for further development.

In a March 2016 decision, the Board denied the Veteran's claim for service connection for hypertension, to include as due to in-service exposure to herbicides or as secondary to service-connected acne vulgaris with residual scarring.  The Veteran appealed that Board decision to the United States Court of Appeals for Veterans Claims (the Court). Pursuant to a Joint Motion for Partial Remand, in an October 2016 Order, the Court vacated and remanded the Board's decision to deny the claim for service connection for hypertension for readjudication in accordance with the Joint Motion. 

Thus, this case was again before the Board in December 2016 and remanded for further development and an addendum medical opinion.


FINDING OF FACT

The evidence of record fails to establish that hypertension manifested in service or within one year of service discharge or that it is otherwise related to the Veteran's active service (including his in-service exposure to herbicide agents), and is not caused or aggravated by his service connected acne vulgaris with residual scarring.


CONCLUSION OF LAW

Hypertension was not incurred or aggravated in service and is not related to the service-connected acne vulgaris with residual scarring. 38 U.S.C. §§ 1110, 1131, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to notify and Assist

In an August 2017, Appellant's Post Remand Brief, the Veteran's representative argued that "the VA failed its duty to assist by failing to provide an adequate medical opinion that could be justifiably relied upon by the rating authority in order to evaluate the Veteran's disability."  The Veteran's representative argued that the examiner did not provide a "reliable etiology" for the claimed condition.  While no examiner has definitively stated the actual cause of the Veteran's hypertension, the Board finds that such a determination is not necessary in this case.  Indeed, a VA examiner need not opine as to the exact cause of a Veteran's disability or symptoms. "The focus of the medical nexus opinion is to determine whether there is nexus between a veteran's in-service disease or injury and his current condition, not to identify the actual etiology of the condition."  See Allen v. Shinseki, 2011 WL 287155 , Vet. App. 2011 (January 31, 2011); citing Hickson v. West, 12 Vet. App. 247, 253   (1999).  Here the key question at issue is whether it is at least as likely as not that the Veteran's hypertension was due to service (to specifically include exposure to herbicide agents) or related to a service-connected disability.  The Board finds that the medical opinion evidence obtained during the course of this appeal speaks to this question, and taken as a whole is sufficient to adjudicate the claim, as discussed below.

Neither the Veteran nor his representative has raised any other issues with the VA's duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Facts and Analysis

The Veteran maintains that he is entitled to service connection for hypertension to include as due to in-service exposure to herbicides, or alternatively as secondary to service-connected acne vulgaris with residual scarring.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C. §§ 1110, 1131 (West 2012). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a). 

Service connection for hypertension may be established based on a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307, 3.309(a).

In addition to the regulations cited above, service connection is warranted for a disability that is proximately due to, or the result of a service-connected disease or injury. 38 C.F.R. § 3.310 (2017). Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated. Allen v. Brown, 7 Vet. App. 439 (1995). When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. Id.

Applicable regulations provide that a Veteran who served on active duty in Vietnam during the Vietnam era is presumed to have been exposed to Agent Orange or similar herbicide. 38 C.F.R. § 3.307(a)(6)(iii). 

The specific statute pertaining to claimed Agent Orange exposure is 38 U.S.C. § 1116. Regulations issued pursuant thereto stipulate the diseases for which service connection may be presumed due to an association with exposure to herbicide agents. The diseases that are entitled to presumptive service connection based on herbicide exposure are listed in 38 C.F.R. § 3.309(e). 

38 C.F.R. § 3.309(e) provides that presumptive service connection based on Agent Orange exposure is available for the following diseases: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma- Parkinson's disease; early onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). However, for purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease. 38 C.F.R. § 3.309(e), Note 3. 

The Secretary of the Department of Veterans Affairs has determined that there is no positive association between exposure to herbicide agents and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted. See Notice, 67 Fed. Reg. 42600 -42608 (2002). 

Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure. See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).

In this case, The Veteran's service treatment records (STRs) are silent for any symptoms, diagnoses, or treatment for hypertension. Significantly, the Veteran's February 1966 separation examination reflects that his blood pressure was 120/74, which is within normal range, as noted by the examiners discussed below.

The first post-service evidence of hypertension is a 1992 private treatment record received by the VA in July 1996. It indicates that the Veteran was diagnosed with hypertension in 1986.  See an October 23, 1992 medical history from Dr. H.S.  A subsequent VA treatment report dated April 24, 2002 similarly notes onset of hypertension fifteen years prior (i.e. 1987).  

The Veteran underwent a VA examination in February 2012. At such time, he reported taking medication for his blood pressure in the 1970's. Nonetheless, the examiner stated that the Veteran's hypertension was not caused by or a result of any medical event while in service.

The Veteran was afforded another VA examination in August 2015 to address if his blood pressure was secondary to (caused or aggravated by) his service-connected acne vulgaris. An addendum opinion was also obtained the following month. In the August 2015 examination report, the examiner stated that acne vulgaris does not cause hypertension, as there is no relationship pathologically or physiologically between the two and therefore it is less likely than not that the Veteran's hypertension is due to his service-connected acne vulgaris. In the September 2015 addendum opinion, the same examiner stated that acne vulgaris does not cause or aggravate hypertension and, therefore, it is less likely than not that, the Veteran's service-connected acne vulgaris with residual scarring aggravated his hypertension. 

Pursuant to a December 2016 remand (following a Joint Motion for Remand), the Veteran was afforded a third VA examination in March 2017. The examiner reviewed the entire claims file and provided opinions with supporting rationale in reference to direct, secondary and presumptive service connection as a result of Agent Orange exposure.

Significantly, the examiner opined that the Veteran's hypertension was not caused or incurred by military service. The following rationale was provided "First this Veteran was never seen or treated for hypertension during his military duty period because he did not have high blood pressure. He did have documented blood pressure checks at enlistment and at separation. He was not on any anti-hypertensive medications during his military duty period. Upon review of all STRs, he was never seen or treated for hypertension during his duty. His documented blood pressure at enlistment was 124/72 and his documented blood pressure at separation was 120/74. These blood pressure readings are within normal limits." See March 2017 VA examiner's report.

The examiner further reasoned that in the proximate, post military discharge period, the Veteran completed an application for benefits for a skin condition in March 1966. When he had his VA examination for the skin claim, his blood pressure was documented in May1966 to be 128/80. Thus, the examiner concluded that the Veteran did not have hypertension during his duty period or shortly thereafter.

The examiner did note that the Veteran reported during the examination that he started to have hypertension in 1970's. Nonetheless, she noted that the medical evidence submitted in VBMS contradicts this assertion.  The examiner highlighted the above-referenced private medical record from Dr. H. S. dated October 23, 1992, noting hypertension as beginning in 1986. In another post military document when the Veteran was a new patient at a PA VAMC, a primary care note dated April 24, 2002 indicated that had hypertension for 15 years and home blood pressure readings of 130s/80.

Therefore, the VA examiner reasoned that in considering this VAMC new patient note and the report from Dr. H.S. the Veteran's hypertension is shown to have onset in approximately 1986/1987. She further stated that overall, the medical evidence indicates that the Veteran did not have hypertension during his military duty period nor did he have it in the one-year post discharge (proximate) period. There is no documentation of diagnosis and treatment for hypertension until about 20 years post discharge.

The examiner also opined that the Veteran' s hypertension is not otherwise caused by or related to Agent Orange exposure during military duty and that hypertension is not a "presumptive" Agent Orange service connected condition. The examiner observed that the government medical experts have not found any relationship between Agent Orange/herbicides exposure to a diagnosis of hypertension, and that is why hypertension is not on the presumptive, Agent Orange list [under 38 C.F.R. § 3.309(e)].  In fact, genetic factors are believed to play a primary role in the onset of essential hypertension, which is this Veteran's diagnosis.  Evidence that genetics play a significant role in the onset of essential hypertension is that most studies in twins have shown blood pressure correlation is stronger between identical (monozygotic) twins than between fraternal (dizygotic) twins or other siblings. Familial segregation studies have also pointed to genetic risk for the development of hypertension. Recently, genome wide association studies have begun to identify susceptibility loci, which place individuals at higher risk to develop essential hypertension.  See the March 2017 VA examiner's report.

She further reported that the Veteran filled out a medical history form when he saw a private doctor on October 23, 1992 and that this form lists several of his family members with a history of hypertension (Father, Mother, and one sister with hypertension). The examiner determined that there was a genetic basis in the Veteran's development of hypertension, and it is most likely that his hypertension is based on his genetics and has nothing to do with his military duty or any aggravation from his service connected acne vulgaris with scarring or treatment for this condition, or Agent Orange exposure.

Finally, the VA examiner provided the opinion that the Veteran's hypertension was not proximately due to, the result of, or aggravated beyond its natural progression by his service connected acne vulgaris. The examiner reasoned that review of medical literature does not support a claim that hypertension is secondary to Acne vulgaris with residual scarring or the treatment of acne vulgaris. In fact, she reported that we would see far more adolescent acne patients with elevated blood pressure if this were the case. Acne vulgaris does not cause generalized systemic changes in the vascular system and is not involved in the mechanism of hypertension.

The examiner further reported that the Veteran's blood pressure is under good control on his current medication and there is no medical evidence that he has had any atypical aggravation of his hypertension beyond its natural progression.

The Veteran has asserted that he had to change his hypertension medications in the past because they were adversely affecting his skin conditions.  In so doing, the Veteran feels that by dint of these medication changes, his hypertension was aggravated beyond its natural progression.  There is also a study conducted by the National Academy of Sciences (NAS) addressing the potential health effects of exposure to Agent Orange.  In this study, the NAS noted there was limited or suggestive evidence of an association between hypertension and Agent Orange exposure.  To address the Veteran's assertions and the NAS study, the Board requested an expert medical opinion from an internist in September 2017.

In response, Dr. T.S., a board certified internist, sent a letter to VA in November 2017 addressing the Veteran's claims.  Dr. T. S. provided the opinion that there is less than a 50 percent chance that the Veteran's hypertension is related to service in Vietnam and/or exposure to herbicides.  He reasoned that the Veteran was diagnosed with hypertension in 1986 and that the Veteran has a strong family history of hypertension "arguing for more genetic factors."  He further provided that the National Academy of Sciences lists hypertension as a condition with "Limited or Suggestive Evidence of an Association" with Agent Orange exposure.  The examiner explained that for diseases under this category, it means that "epidemiologic evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence." The examiner concluded that in light of the limited evidence of association, and the greater probability that hypertension is familial, that an association for this Veteran is less likely due to herbicide exposure.

The examiner also opined that is unlikely (less than 50 percent) that the Veteran's hypertension has been aggravated beyond natural progression due to his skin disabilities. The examiner reasoned that the medical record documents an occasion where the Veteran developed chronic urticaria and HCTZ was stopped with no change in rash.  The Veteran self-discontinued nifedipine and lisinopril and the rash improved. The examiner stated that he could find no association of these medications with urticaria. He also provided that the Veteran's blood pressure was "documented to be higher, as expected, when stopping these meds . . . .  Hypertension tends to progress in most patients where they require more drugs for control."  Dr. T.S. added that in hypertension studies, patients are on an average of 2-3 drugs before they get controlled.  Thus, he concluded that it is unlikely (less than 50 percent probability) that the Veteran's hypertension had been aggravated beyond natural progression "due to herbicide exposure."  Although Dr. T.S.'s conclusion mentions herbicide exposure, it is clear from the context of the opinion that this was merely a typographical error, and that based on the analysis discussed above, and the conclusion's location under the heading specific to the question of aggravation based on skin disorders, Dr. T.S. was opining against a finding that the Veteran's skin disabilities aggravated his hypertension beyond its natural progression.  

Based on the above, the Board initially finds that the Veteran's claim must be denied on a direct basis.  First, STRs are negative for a hypertension and the separation history and physical examination identified no hypertension or any blood pressure abnormalities whatsoever. Although the Board acknowledges that during his February 2012 VA examination, the Veteran reported taking medication for his blood pressure in the 1970's, subsequent treatment reports contradict this assertion, noting onset in 1986 or 1987.  Moreover, the March 2017 VA examiner opined that the Veteran's hypertension was not incurred in service, and as indicated by the March 2017 examiner and the November 2017 medical opinion, direct Agent Orange exposure has not been medically linked to hypertension and is not cause of this Veteran's hypertension.   Rather, they both attribute the Veteran's hypertension to his genetic history, and opined against in-service onset or a relationship otherwise to service.

As the Veteran's claimed hypertension is not among those listed under 38 C.F.R. § 3.309(e) an award of presumptive service connection based on herbicide exposure is not warranted.  Dr. T.S. specifically addressed whether a relationship between this Veteran's hypertension and his presumed exposure to herbicide agents at least as likely as not exists, to include after considering the results of the NAS study, but he found against the claim, noting that the association in the NAS study provides a limited association, but this Veteran's hypertension has a greater probability of being linked to genetic factors.  

As hypertension is not shown within one year of the Veteran's separation from service, service connection on a presumptive basis for a chronic disorder is also not available. 38 C.F.R. § 3.309(a) (2017).

With respect to continuity of symptoms, the Veteran has reported taking medications for hypertension since the 1970s.  He is competent to attest to his observed symptoms as well as to the fact that he was prescribed, and took medications for hypertension during that time period.  However, subsequent treatment records note that the Veteran reported that onset of hypertension was in 1986 or 1987, and not the 1970s.  See an October 23, 1992 medical history form from Dr. H. S. (noting hypertension since 1986); see also an April 24, 2002 VA treatment report indicating that the Veteran reported hypertension for 15 years (i.e., 1987)).  In light of these contradictory statements, the Board places greater probative value on statements the Veteran made for treatment purposes with his physicians (indicating much later onset), than it does on his statements made to VA with respect to prior treatment for hypertension.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence). As the Veteran's service records do not show blood pressure readings indicating hypertension (as found by the examiners above), and by the Veteran's own reported history to his physicians as to onset date in the mid to late 1980s, a continuity of symptoms for hypertension is not demonstrated by the record.  

Finally, the Board also finds that service connection for hypertension as secondary to the Veteran's service-connected acne vulgaris is also not warranted. In this regard, the March 2017 examiner and Dr T. S. found that the Veteran's hypertension was not caused or aggravated by his service-connected skin problems because the medical literature does not support such relationship, to include the theory that changing hypertension medications on account of adverse effects to his skin problems, in turn, aggravated hypertension beyond its natural progression.

The Board places great probative weight on the March 2017 VA examiner's opinion and Dr. T.S.'s expert medical opinion that the Veteran's hypertension is not related to his service, to include herbicide exposure, nor was it caused or aggravated by a service-connected skin disability. Both the March 2017 VA examination report and November 2017 medical opinion reflect consideration of the Veteran's own assertions, as well as an accurate review of the medical history.  The medical opinions also provide adequate rationale supported by the STRs and the Veteran's post-service medical history.  Furthermore, Dr. T.S.'s opinion in particular addresses the NAS study and finds that in this case, the Veteran's hypertension is more likely related to genetic factors rather than herbicide exposure.  

The Veteran has been afforded ample opportunity to secure and submit a medical opinion in favor of his claim, and against the findings of the examiners discussed above; he has not done so.  While the Veteran sincerely believes his hypertension was due to in-service herbicide exposure or related to his skin disability, the medical cause of the Veteran's hypertension is not subject to lay observation, and is not a simple medical question.  Hence, his belief that his hypertension is related to herbicide exposure or caused or aggravated by his acne disability is not a competent.  The VA examiner and the general internist are medical professionals, who have experience, education, and expertise that the Veteran is not shown to have. Their negative opinions were based upon a review of the record with the Veteran's contentions in mind.  As such, their opinions are afforded more weight than the opinion provided by the Veteran.

The preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a hypertension. As such, reasonable doubt does not arise, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for hypertension, to include as due to in-service exposure to herbicides or as secondary to service-connected acne vulgaris with residual scarring, is denied.



____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


